          Case 1:19-cv-00021-VSB Document 75 Filed 07/18/19 Page 1 of 1

                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                             T: +1 212 506 2500
                                                                                                                                             F: +1 212 262 1910
                                                                                                                                                 mayerbrown.com


July 15, 2019                                                                                                                            A. John P. Mancini
                                                                                                                                                         Partner
                                                                                                                                             T: +1 212 506 2295
VIA ECF                                                                                                                                      F: +1 212 262 5895
                                                                                                                                        JMancini@mayerbrown.com
Hon. Vernon S. Broderick
United States District Judge                                                   The hearing on Plaintiffs' motion for a preliminary injunction
United States District Court                                                   is hereby adjourned from July 29, 2019 until Tuesday, August
United States Courthouse                                                       6, 2019, at 10:00 a.m., to be continued on August 7, 2019, if
40 Foley Square                                                                necessary. The parties are instructed to provide witness and
New York, NY 10007                                                             exhibit lists to the Court on or before July 30, 2019.


Re: Dish Network LLC and Sling TV LLC v. Asia TV
USA Ltd. and Asia Today Ltd., Civ. No. 19-00021
(VSB)
                                                                                                                                           7/18/2019

Dear Judge Broderick:

The parties to the above-referenced case jointly submit this letter in accordance with the Court’s
Order of July 11, 2019. (Dkt. No. 68).

Defendant Asia TV USA Ltd. is not available on July 29, 2019 for the continued preliminary
injunction hearing. Pursuant to the Court's Order, Asia TV proposed ten alternative dates to
Plaintiffs, and after meeting and conferring the parties hereby propose the following several
alternative hearing dates: August 6, September 18 or September 19, 2019.

Respectfully submitted,

/s/ A. John P. Mancini                                                                   /s/ Elyse D. Echtman

A. John P. Mancini                                                                       Elyse D. Echtman
Counsel for Defendants                                                                   Orrick, Herrington & Sutcliffe LLP
                                                                                         Counsel for Plaintiffs



Copy (by ECF) to: Counsel of record for Plaintiffs




          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
